*330By the Court,
Sanders, J.:
The respondent, W. L. Tuck, without the advice of counsel, pleaded not guilty to an information charging him with the violation of section 7 of the prohibition act. Stats. 1919, p. 1. A jury was impaneled and sworn to try the case. When the state called its first witness, respondent, by his counsel, objected to any further proceedings or any evidence being offered in support of the charge, upon the ground that the affidavit for the warrant of arrest of respondent, praying therein for the search of respondent’s premises, was not in compliance with the statute, it being the contention of counsel that the affidavit on information and belief was insufficient and the proceeding before the justice of the peace of Ely township No. 1, resulting in respondent being held to answer, was void, that any subsequent proceedings were of necessity illegal and void, and that respondent .was privileged, at any stage of the trial' in the district court, to object to the offer of any evidence in support of the charge.
The district court was of the opinion that any conviction that might be had under the information, for the reason stated in support of the objection, would be invalid, and thereupon dismissed the case, discharged the defendant, and exonerated his bail. The state appeals from said judgment.
The authorities are unanimous in holding that, to be available, an objection such as was interposed must be made before plea. State v. Wells, 39 Nev. 432, 159 Pac. 520. Furthermore, we are of the opinion that the objection, when no evidence has been tendered in support of the charge, did not call for a ruling in favor of the respondent and against the state. There was nothing in the objection calling upon the trial court to go behind the information and enter upon an inquiry as to the unlawfulness of the search warrant, or to speculate as to how the state had procured its evidence, when no evidence had been tendered. .
The judgment is reversed.